Citation Nr: 0725961	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  02-07 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to a total rating by reason of individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran had active service from March 1976 to September 
1976.  He also had duty in the reserve prior to his period of 
active duty. 

The case initially came before the Board of Veterans' Appeals 
(Board) on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2004, the Board reopened the veteran's claim for a 
psychiatric disability and remanded the case for further 
development.  The case was returned to the Board, and in 
April 2006, the Board again remanded the case for further 
development.  Substantial compliance having been completed, 
the case has been returned to the Board.  

In June 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.

The veteran submitted additional evidence after the case was 
returned to the Board and waived initial consideration of the 
evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2006).

The issue of entitlement to a total rating by reason of 
individual unemployability due to service-connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran unequivocally had a psychiatric disorder upon 
entrance into service.

2.  It can not be unequivocally concluded that the pre-
service psychiatric disorder did not increase in severity 
during service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
a pre-service psychiatric disorder was aggravated by service.  
38 U.S.C.A. §§ 1111, 1131, 1132 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2006); VAOPGCPREC 3-03 (July 16, 
2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The VCAA and 
its implementing regulations apply to this case.  However, as 
the Board will grant the benefit sought by the veteran in 
this decision, further discussion of the VCAA is unnecessary.

II. Service Connection

The veteran asserts that he has a psychiatric disorder that 
was aggravated by his active military service in the United 
Stated Army.  Prior to service, the veteran was variously 
diagnosed with psychiatric disorders.  While in service he 
was diagnosed with paranoid schizophrenia.  He is currently 
being treated by VA and carries a diagnosis of bipolar 
disorder.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Notwithstanding the provisions of 38 U.S.C.A. 
§ 1132, the provisions of 38 U.S.C.A. § 1111 shall be 
applicable in the case of any veteran who served in the 
active military, naval, or air service after December 31, 
1946.  38 U.S.C.A. § 1137 (West 2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran, who during the relevant period served 6 months 
and 5 days on active duty, was given an enlistment 
examination in December 1975.  The examiner reported a normal 
psychiatric evaluation and noted that the veteran was taking 
Prolixin for "ATS," which the Board associates as an 
acronym for "anxiety tension state."  In the physician's 
summary it was noted that the veteran had "no psychiatric 
Rx;" in this case, the Board associates the acronym "Rx" 
as meaning "treatment."  No other psychiatric disorder was 
noted on the December 1975 entrance examination.  While 
anxiety tension state was noted historically upon entry, the 
psychiatric disorder the veteran now claims was aggravated by 
service was not noted and no psychiatric disorder was found.  
Therefore, the veteran is entitled to the presumption of 
soundness unless it is rebutted by clear and unmistakable 
evidence that the veteran's psychiatric disorder pre-existed 
service and was not aggravated by service.  See VAOPGCPREC 3-
2003; see also Wagner, 370 F.3d 1089.       

The Board finds that there is clear and unmistakable evidence 
that the veteran's psychiatric disorder pre-existed his 
service.  The veteran's Social Security Administration (SSA) 
file contains reports of psychiatric hospitalizations and 
outpatient treatment in 1967, 1971, 1973, 1974, 1975, and 
1976; and VA outpatient treatment notes through February 
1976, just prior to the veteran's March 1976 entrance into 
active duty.  Before the veteran's relevant active service, 
he was variously diagnosed with catatonic schizophrenia, and 
schizophrenia schizoaffective type, transient situational 
personality disturbance, gross stress reaction (Menlo Park 
Outpatient Clinic, December 1967); manic depressive illness, 
manic type (Marlboro State Hospital, November - December 
1973); manic depressive, sociopathic personality disorder 
(Mental Health Clinic of Pinellas County, October 1974 to 
1975); and schizoaffective schizophrenia (Woodland Park 
Hospital, January - February 1976).  

In January 2005, the veteran underwent VA psychiatric 
examination.  The examiner indicated that from the record, 
the psychiatric disability, bipolar disorder, had its onset 
prior to service.  At the veteran's most recent VA 
psychiatric examination in June 2006, after a review of the 
medical evidence, the examiner opined that the veteran did 
have a "pre-existing mental health condition."  This 
evidence clearly and unmistakably shows that the veteran had 
a preexisting psychiatric disorder.  

While the veteran's psychiatric disorder clearly predated his 
active military service, the presumption of soundness is not 
rebutted unless it is also shown by clear and unmistakable 
evidence that the psychiatric disorder was not aggravated by 
service.  See id.  "The clear-and-unmistakable-evidence 
standard is an 'onerous' one ...and requires that the no-
aggravation result be 'undebatable.'"  Cotant v. Principi, 
17 Vet. App. 116, 1312 (2003).

A VA psychiatric examiner, in January 2005, opined that it 
was difficult to determine whether the veteran's condition 
was adequately controlled or in remission just prior to his 
induction into active duty in March 1976.  The examiner 
concluded that an opinion as to exacerbation of the pre-
existing psychiatric illness was "impossible to determine 
without resort to speculation."  After this opinion was 
rendered, more psychiatric reports were obtained from SSA, 
and a new examination was ordered.  

After a review of the veteran's service medical records, and 
private medical records, a VA psychiatrist opined that the 
way the veteran was treated in service more likely than not 
permanently aggravated his preexisting mental health 
condition.  In a July 2006 progress note the chief of mental 
health and behavioral sciences at Bay Pines VA Healthcare 
System stated that the veteran was well known to her for the 
past several years as she had treated him for Bipolar 
Disorder since 1997, and that it was her opinion that "the 
pressures inherent in military training and military service 
contributed to a worsening of [the veteran's] psychiatric 
condition."  

After an evaluation in May 2000, a private physician opined 
that although the veteran had "a single episode of 
psychosis" prior to his active service, "it appears that 
his traumatic experiences [in the armed forces] aggravated 
and worsened his underlying illness."  In May 1999, a 
clinical psychologist evaluated the veteran, diagnosed 
Bipolar Disorder, and opined that "within reasonable 
psychological certainty this patient's condition, although 
was pre-existing, has certainly been exacerbated by the 
stress that he experienced within the service.  This 
exacerbation is significantly beyond the normal progression 
of the disease."  When giving their opinions, both of these 
medical professionals noted psychiatric treatment prior to, 
during, and after the veteran's military service.  While 
these medical professionals may not have had the veteran's 
entire documented psychiatric history before them when 
rendering their opinions, they were well aware of the 
veteran's situation.     

The above evidence appears to support a finding that the 
veteran's psychiatric disorder was aggravated by service; at 
the very least, there is debate over whether the psychiatric 
disorder was aggravated by service.  In either case, absent 
clear and unmistakable evidence that the veteran's 
preexisting psychiatric disorder was not aggravated by 
service, the presumption of soundness is not rebutted.  

The veteran, who is presumed sound at entry to service, was 
diagnosed with a psychiatric disorder while in service and 
the medical evidence of record shows that condition has 
persisted up to the present time.  For all the reasons above, 
service connection for a psychiatric disorder is warranted.  
 

ORDER

Entitlement to service connection for a psychiatric disorder 
is granted.  


REMAND

In light of the grant of service connection for a psychiatric 
disorder, the matter relating to the total rating by reason 
of individual unemployability must be reviewed by the AMC/RO.  

Accordingly, the case is REMANDED for the following action:

After undertaking to promulgate a rating 
on the basis of the grant herein, the 
AMC/RO should readjudicate the total 
rating issue.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The veteran and his 
representative should be given an 
opportunity to respond to the SSOC prior 
to returning the case to the Board for 
further review. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


